COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      Timothy Knight v. The State of Texas

Appellate case number:    01-19-00360-CR

Trial court case number: 1487608

Trial court:              178th District Court of Harris County


         By order issued in September 2019, Court determined that appellant was without counsel
during the period when the motion for new trial was due and therefore, the Court abated the appeal
and remanded the cause to the trial court to permit the defendant to file a motion for new trial.
Appellant has not communicated with this Court or caused a supplemental clerk’s record to be
filed since the order issued.
       The Court directs appellant to file a response to this order within 10 days of the date of
this order concerning the status of this appeal.
        It is so ORDERED.

Judge’s signature: ____/s/ Richard Hightower______
                    Acting individually  Acting for the Court


Date: __March 5, 2020____